          Case 1:18-cv-00748-RP Document 17 Filed 01/30/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
Gloria C. Salas                                     §
                                                    §
                                                    §      NO: AU:18-CV-00748-RP
vs.                                                 §
                                                    §
                                                    §
Ford Motor Credit Company, LLC                      §

                                       SCHEDULING ORDER

       Pursuant to Rule 16, Federal Rules of Civil Procedure, the following Scheduling Order is

issued by the Court:

1.     A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

       filed on or before February 19, 2019.

2.     The parties asserting claims for relief shall submit a written offer of settlement to opposing

       parties on or before April 5, 2019, and each opposing party shall respond, in writing, on or

       before April 19, 2019. All offers of settlement are to be private, not filed. The parties are

       ordered to retain the written offers of settlement and response as the Court will use these in

       assessing attorneys' fees and costs at the conclusion of the trial.

3.     Each party shall complete and file the “Notice Concerning Reference to United States

       Magistrate Judge” on or before February 19, 2019.

4.     The parties shall file all motions to amend or supplement pleadings or to join additional

       parties on or before July 12, 2019.

5.     All parties asserting claims for relief shall file their designation of testifying experts and serve

       on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) on or before

       July 22, 2019. Parties resisting claims for relief shall file their designation of testifying
        Case 1:18-cv-00748-RP Document 17 Filed 01/30/19 Page 2 of 3



     experts and serve on all parties, but not file, the materials required by Fed. R. Civ. P.

     26(a)(2)(B) on or before August 30, 2019. All parties shall file all designations of rebuttal

     experts and serve on all parties the material required by Federal Rule of Civil Procedure

     26(a)(2)(B) for such rebuttal experts, to the extent not already served, within fifteen (15) days

     of receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within eleven (11) days from the receipt of the

     written report of the expert’s proposed testimony, or within eleven (11) days from the

     completion of the expert’s deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before November 15, 2019.

8.   All dispositive motions shall be filed on or before December 17, 2019 and shall be limited

     to 20 pages. Responses shall be filed and served on all other parties not later than 14 days of

     the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

     served on all other parties not later than 14 days of the service of the response and shall be

     limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.

9.   This case will be set for final pretrial conference, in chambers, at a later date and jury trial

     commencing at 9:00am on April 6, 2020. The final pretrial conference shall be attended by

     at least one of the attorneys who will conduct the trial for each of the parties and by any

     unrepresented parties. The parties should consult Local Rule CV-16(e) regarding matters to

     be filed in advance of the final pretrial conference.
   Case 1:18-cv-00748-RP Document 17 Filed 01/30/19 Page 3 of 3



       By filing an agreed motion, the parties may request that this Court extend any

deadline set in this Order, with the exception of the dispositive motions deadline and the

trial date. The Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the

parties do not make timely submissions under this Order.

SIGNED this 30th day of January, 2019.



                                             ______________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
